19 F.3d 1433
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. HAYES, II, Plaintiff-Appellant,v.Mary E. KLIENHARDT;  Wendee Jones;  C.J. Shaffer;  M. Pelon,Defendants-Appellees.
No. 93-2402.
United States Court of Appeals, Sixth Circuit.
March 25, 1994.

Before:  KEITH, MARTIN and DAUGHTREY, Circuit Judges.

ORDER

1
William L. Hayes, II, a pro se Michigan state prisoner, appeals a grant of summary judgment for defendants and the imposition of Fed.R.Civ.P. 11 sanctions in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hayes filed this action for monetary, declaratory, and injunctive relief against three prison nurses and the director of nursing.  He alleged that the defendants conspired to deprive him of his prescribed pain medication for migraine headaches, in violation of the Eighth Amendment.  The district court granted the defendants' motions for dismissal or summary


3
Accordingly, the award of $25 in sanctions and the imposition of a $3 partial filing fee for future complaints was not an abuse of discretion.


4
The district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.